

115 S1120 IS: For the relief of Valent Kolami.
U.S. Senate
2017-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



VI115th CONGRESS1st SessionS. 1120IN THE SENATE OF THE UNITED STATESMay 15, 2017Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLFor the relief of Valent Kolami.
	
		1.Permanent resident status for
			 Valent Kolami
			(a)In
 generalNotwithstanding subsections (a) and (b) of section 201 of the Immigration and Nationality Act (8 U.S.C. 1151), Valent Kolami shall be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act (8 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
 statusIf Valent Kolami enters the United States before the filing deadline specified in subsection (c), Valent Kolami shall be considered to have entered and remained lawfully in the United States and shall be eligible for adjustment of status under section 245 of the Immigration and Nationality Act (8 U.S.C. 1255) as of the date of the enactment of this Act.
			(c)Application and
 payment of feesSubsections (a) and (b) shall apply only if the application for the issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees not later than 2 years after the date of the enactment of this Act.
			(d)Reduction of
 immigrant visa numbersUpon the granting of an immigrant visa or permanent residence to Valent Kolami, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year—
 (1)the total number of immigrant visas that are made available to natives of the country of birth of Valent Kolami under section 203(a) of the Immigration and Nationality Act (8 U.S.C. 1153(a)); or
 (2)if applicable, the total number of immigrant visas that are made available to natives of the country of birth of Valent Kolami under section 202(e) of such Act (8 U.S.C. 1152(e)).
 (e)PAYGOThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.